Order issued September /1(1 , 2012




                                           In The
                               (Court ul Apptats
                      Iffift11 Elistrirt nirxtts at Dallas
                                    No. 05-11-00716-CR


                             JEREMY D. LACOUR, Appellant
                                             V.
                            THE STATE OF TEXAS, Appellee


                                         ORDER


      The Court GRANTS appellant's September 12, 2012 request for an extension of time to file

his pro se response to counsel's Anders brief. We ORDER appellant to file his response by

NOVEMBER 26, 2012. No further extensions will be granted.

      We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jeremy Lacour,

TDCJ No. 1717903, Connally Unit, 899 F.M. 632, Kenedy, Texas 78119.




                                                  DAVID L. BRIDGES
                                                  JUSTICE